Mr. Justice MacLeary
delivered the opinion of the court.
In this case the record is presented here on a stipulation of counsel in the words following:
“It is stipulated hereby that the foregoing transcript is a faithful and complete copy of all the documents appearing in the record of *448this case and which are necessary for this appeal, which has been notified in a proper manner to the defendant.”
This stipulation is signed by counsel for the appellant and for the respondent. None of the documents appear to have been signed or certified by the trial judge nor the secretary of the district court. There is no bill of exceptions, statement of facts, or statement of the case, contained in the record. Both parties seem to have filed briefs in the court below and they certainly presented briefs in this court. On page 86 of the so-called record appears what purports to be the judgment of the trial court.
This court has repeatedly directed how the transcript should be made up to properly bring a case to this court on appeal. The statutes, the rules of this court and of the district court are plain on that subject. On the authority of the decision in the case of Gutierres v. Bustelo, made by us on April 20 last, and of the cases cited in that opinion, the judgment rendered herein by the trial court should be in all things affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice Figueras took no part in the decision of this case.